                                   Not For Printed Publication

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

DARRELL ROBERTS                                  §

VS.                                              §                CIVIL ACTION NO. 9:19cv157

GIB LEWIS UNIT WARDEN, ET AL.                    §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Darrell Roberts, an inmate at the Lewis Unit, proceeding pro se, brought the above-

styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends this action be dismissed without prejudice for want of prosecution.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

             So ORDERED and SIGNED March 15, 2020.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge
